In a coram nobis proceeding, defendant appeals from an order of the County Court, Suffolk County, dated April 3, 1968, which denied the application without a hearing. Order affirmed. On the appeal from the judgment of conviction .in this ease, and after the hearing which we ordered, during the pendency of that appeal, on the voluntariness. of the confession (People v. Calo, 23 A D 2d 890), we did consider the merits of the claim of suppression of evidence. This claim was based on the nonproduction of a statement in Spanish, given by defendant. Defense counsel never asked for the statement at the trial or made any motion with respect to it. More importantly, the minutes of the hearing demonstrated that the Spanish statement was identical to the incriminating statement given in English. The statement became mislaid after the trial and could not be found. We decided that on the merits there was no suppression of evidence and that the production of the statement in Spanish would not have affected the outcome of the trial. Though this was not specifically elucidated in our decision it was encompassed in our statement that we considered defendant’s other. contentions and found them to be without merit. Defendant raised this specific issue on that appeal in point six of his ■brief. No useful purpose could be served by the granting of a hearing in this matter. Beldock, P. J., Christ, Hopkins, Munder and Martuscello, JJ., concur.